Citation Nr: 0914784	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-09 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1974 until 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and June 2005 rating 
decisions from the Department of Veterans Affairs (VA), 
Regional Office (RO), in Montgomery, Alabama.

On his March 2005 and May 2007 Appeals To Board Of Veterans' 
Appeals (VA Form 9) the Veteran requested a Travel Board 
hearing.  That hearing was scheduled for March 2009, at the 
Montgomery, Alabama RO; however, the Veteran failed to report 
for that hearing.  Because the Veteran has neither submitted 
good cause for failure to appear or requested to reschedule 
the hearing, the request for a hearing is deemed withdrawn 
and the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d).

The issue of entitlement to an increased disability rating 
for pseudofolliculitis barbae is being REMANDED and is 
addressed in the REMAND portion of the decision below.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

PTSD was not incurred in or aggravated by active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
cases, such as the present case, where the claimant's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case. O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the claimant in 
developing facts pertinent to his claim in a case where 
service records are presumed destroyed includes the 
obligation to search for alternative medical records and 
alternative sources of evidence to substantiate the claim.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2004, September 2004, 
March 2006, December 2006, November 2007 and August 2008 that 
fully addressed all notice elements.  The December 2006 
letter advised the Veteran that his service treatment records 
were unavailable and requested the Veteran send any copies he 
had in his possession.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained the available service personnel records, 
VA outpatient treatment records, private medical records and 
records from the Social Security Administration.  The Veteran 
submitted private medical records, VA outpatient treatment 
records and lay statements in support of his claim.  
Additionally, the record reflects the RO requested the 
service treatment records at least four times from various 
locations and additionally searched alternate source material 
including obtaining the service personnel records and 
requesting specific information from the National Personnel 
Records Center.  

In the present case, the lack of service medical records in 
this case is not fatal to the claim as PTSD claims can be 
substantiated based upon supporting evidence of a stressor 
from service records or other sources.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).  As noted above, the RO obtained 
several different types of evidence in connection with the 
Veteran's claim.  The record also reflects the RO in December 
2006, November 2007 and August 2008 sought more information 
and requested specific medical releases from the Veteran in 
order to assist the Veteran in obtaining private treatment 
records and search alternate source documents.  The Veteran 
did not respond to these requests for information.  It has 
been held in this regard that "[t]he duty to assist is not 
always a one-way street.  If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the punitive evidence [,]" Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In sum, the RO has done everything 
reasonably possible to locate the service treatment records 
and otherwise associate alternate source documents with the 
claims files upon learning the service treatment records were 
unavailable.  As such, the RO has satisfied the heightened 
duties of Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Board notes that the Veteran has requested a VA 
examination in connection with his claim for PTSD.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. at 183.

Service Connection

The Veteran seeks service connection for PTSD.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As explained above, this is a case where the service 
treatment records are unavailable.  Under such circumstances, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare, 1 Vet. App. at 367.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  38 C.F.R. § 4.125.  A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen, 10 Vet. App. at 140-41.  
The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records.  If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio, 9 Vet. App. at 164.  Therefore, the 
Veteran's lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen, 10 Vet. App. at 147.

In the present case, although the Veteran has received 
treatment for symptoms which could be associated with PTSD, 
the preponderance of the evidence does not demonstrate that 
the Veteran has a current diagnosis of PTSD consistent with 
the DSM-IV.  

The only evidence of record which reflects a diagnosis of 
PTSD is an August 2005 letter from J.L., M.S.C.E. which 
indicated that the Veteran had a primary diagnosis of major 
depressive disorder and a secondary diagnosis of PTSD.  It 
was further noted that the Veteran was taking psychotropic 
medication prescribed by VA.  Significantly, the private 
social worker did not provide any clinical findings or 
discuss the rationale behind the diagnosis.  Nor did the 
private social worker indicate whether the diagnosis was made 
in accordance with the DSM-IV.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it unsupported by medical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1993).  See also, Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

Similarly, a July 2005 letter from K.A.H., M.D. indicated 
that the Veteran reported he developed PTSD because of a 
traumatic event he witnessed while serving in the Marine 
Corps.  The private physician indicated that she was a 
civilian family practitioner and psychiatry was not her 
specialty.  She verified that the Veteran had a psychiatric 
disorder, but noted she did not have documentation from 
military medical records to state the initiating even 
occurred during service.  To the extent to which the Veteran 
reported a diagnosis of PTSD, the law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In fact, the private 
physician clearly explained that such a diagnosis was 
outsider her specialty and accordingly failed to comment on 
the exact nature of the Veteran's psychiatric condition.  See 
also Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing 
that a specialist's opinion as to a medical matter outside of 
his or her specialty to be given little weight).

The Board notes VA outpatient treatment records dated in 
October 2004 and August 2005 indicated the Veteran had a 
positive PTSD screening test.  However, complete mental 
health examination on those same dates concluded that the 
Veteran had diagnoses of bipolar disorder or depressive 
disorder with psychotic features versus schizoaffective 
features.  The fact that Veteran had a positive PTSD 
screening does not constitute evidence of a credible 
diagnosis of PTSD, since there is no indication the screening 
complies with a DSM-IV.

The Veteran also submitted a statement from his spouse who 
indicated the Veteran had diagnoses of manic depression, 
bipolar, arthritis, diabetes and high blood pressure.  She 
explained the Veteran slept a lot and had mood swings.  She 
reported that he had to be assisted in bathing and dressing.  
She indicated the Veteran occasionally woke up during the 
night screaming and reported it was nightmares about things 
that happened in the service.  She described short term 
memory loss and noted he distanced himself from people he 
used to know.  Significantly, this statement failed to 
reflect a diagnose PTSD; nor would the Veteran's spouse be 
competent to provide such a diagnosis as there is no 
indication she is a medical professional competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the only evidence reflecting a diagnosis of PTSD 
failed to explain the rationale for the diagnosis or indicate 
whether the diagnosis was made in accordance with the DSM-IV.  
Significantly, other records such as VA outpatient treatment 
records and the April 2000 examination performed in 
connection with the Veteran's Social Security claim reflected 
the physician reviewed the Veteran's file and completed a 
thorough history and mental status examination upon which the 
ultimate diagnosis was based.  Significantly, none of these 
records concluded with a diagnosis of PTSD.  Rather they 
reflected diagnoses of bipolar disorder, schizoaffective 
disorder or depressive disorder. 

Under these circumstances, for the Board to conclude that the 
Veteran has a current diagnosis of PTSD would be speculation, 
and the law provides that service connection may not be 
granted on a resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Simply put, in the absence of a present disability, a grant 
of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming the August 2005 letter from the private social 
worker was sufficient evidence of a current disability, 
service connection would not otherwise be warranted.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding that the 
Board has the fundamental authority to decide a claim in the 
alternative.).  Assuming there was a current disability, 
there still must be evidence of an inservice stressor and 
either evidence of combat service or corroborating evidence 
the stressor occurred in order for service connection to be 
granted.

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the Veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event.  VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis.  VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board.  38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

Specifically, the Veteran reported the following stressors in 
connection with his claim: (1) that a friend of his was 
killed on the way back from the Bermuda Triangle around June 
1974 after serving in Vietnam; (2) that he witnessed a friend 
fall overboard while he served guard duty; and (3) being left 
behind in Barcelona and having to find his own way to catch 
up to the ship at the next port of call.  

Concerning the stressor of witnessing a friend from Vietnam 
get killed, the record fails to reflect the Veteran served in 
Vietnam.  For example, a search of the National Personnel 
Record Center indicated that there was no evidence to 
substantiate any service in the republic of Vietnam.  
Similarly, the Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) did not reflect 
the receipt of any awards or decorations indicative of such 
service, such as the Vietnam Service Medal.  Finally, the 
service personnel records fail to confirm any service in 
Vietnam.  

Concerning the report of witnessing someone fall overboard, 
it was unclear whether or not this was the same incident as 
the friend being killed in the Bermuda Triangle.  Regardless, 
the Veteran failed to provide enough detail concerning this 
incident from which the RO could search for corroboration.  
The RO requested more information concerning the reported 
stressors in August 2008 and the Veteran failed to respond.  
Generalized descriptions of stress do not lend themselves to 
meaningful corroboration efforts.  The Veteran carries the 
burden of advancing information about such incidents to 
enable VA to corroborate them.  38 C.F.R. § 3.159(c)(2)(i).  
He has not done so here.  Accordingly, without more 
information, the stressor is not verifiable as it lacked 
sufficient detail.

Concerning the final stressor of being left in Barcelona, as 
upsetting as being left behind in a foreign country may be to 
the Veteran, the described incident does not appear to meet 
the criteria to qualify as a stressor.  Specifically, a 
stressor has been defined as an event to which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror." Cohen, 10 Vet. App. 
at 141 (quoting DSM-IV 32).  It is not the Board's intent to 
comment on the sufficiency of this stressor, as such would be 
a medical determination, but to point out that there is no 
competent medical evidence of record to suggest that this 
event as described by the Veteran resulted in his being 
diagnosed with PTSD.

Most significantly, the only diagnosis of PTSD of record 
fails to relate this condition to any event or incident of 
the Veteran's service including any of the above stressors.  
Accordingly, with no proof of a diagnosis in accordance with 
the DSM-IV, no corroboration of the claimed stressors, and no 
nexus between the current diagnosis and the stressor, service 
connection for PTSD is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The denial of service connection for PTSD in this matter does 
not leave the Veteran without recourse.  Specifically, to the 
extent the Veteran has been diagnosed with other psychiatric 
disabilities, the Veteran remains free to file a claim for 
service connection based upon those diagnoses.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008)(finding that claims 
based on distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims).


ORDER

Service connection for PTSD is denied.


REMAND

Unfortunately, a remand is required in this case  as to the 
issue of an initial disability rating greater than 10 percent 
for service-connected pseudofolliculitis barbae.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).  
Specifically, the Board is of the opinion that another VA 
examination of the Veteran is warranted.

The Veteran seeks an increased disability rating for 
pseudofolliculitis barbae.  Although the Veteran was afforded 
a VA examination in October 2007, the Board finds that this 
examination of the skin was incomplete.  See 38 C.F.R. § 4.2 
(If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.).  
Specifically, the Veteran's scars are said to affect the 
face, and accordingly, he may be rated pursuant to Diagnostic 
Code 7800 which provides the rating criteria for 
disfigurement of the head, face, and neck.  Significantly, 
the criteria to evaluate disfiguring scars of the head, face 
and neck were changed in October 2008 allowing for a 
characteristic of disfigurement to be based upon the either 
one scar or multiple scars.  The October 2007 examination 
failed to provide a discussion of the characteristics of 
disfigurement and, specifically, did not consider the 
combined effect of the multiple pseudofolliculitis scars.  

The state of the record is uncertain as to the severity of 
the Veteran's pseudofolliculitis barbae and an updated VA 
examination is therefore needed in order to make an informed 
decision regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
comprehensive medical examination to 
determine the severity of the 
pseudofolliculitis barbae, to be conducted 
by a qualified physician.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.

Following review of the record and the 
examination of the Veteran, the examiner 
should offer an opinion as to the 
following:

a) Whether there are any lesions, 
exfoliation, exudation, disfigurement, 
scarring, ulceration, crusting, or 
itching, and if so, to what extent.

b) The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected.  
The examiner should also indicate 
whether or not there are any systemic 
or nervous manifestations, and whether 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required, 
and if so, how often.

c) The examiner should discuss whether 
the pseudofolliculitis barbae scars 
manifests with (1) a scar 5 inches or 
more (13 or more cm.) in length; (2) a 
scar at least 1/4 inch (0.6 cm.) wide 
at its widest part; (3) surface contour 
of scar elevated or depressed on 
palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo or 
hyper pigmented in an area exceeding 6 
square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); 
(7) underlying soft tissue missing in 
an area exceeding 6 square inches (39 
sq. cm.); and (8) and indurated and 
inflexible in an area exceeding 6 
square inches (39 sq. cm.).

Unretouched photographs of the affected 
areas should be included with the 
examination report.  A clear rationale for 
all opinions and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  Specific 
attention is directed to the requested 
examination report. The RO/AMC must ensure 
that the medical report is complete and in 
full compliance with the above directives. 
If the report is deficient in any manner 
or fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO/AMC shall then readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


